Cockrell, J.
Brookins was convicted in the Criminal Court of Record of assault and battery, a. misdemeanor, and takes writ of error from this court.
This court has appellate jurisdiction, Const. Art. V, Sec. 5, “in cases of conviction of felony in the Criminal Courts,” while the Circuit Courts have final appellate jurisdiction “of all misdemeanors tried in the Criminal Courts.”
It will then be seen that “conviction of a felony” is the basis for our jurisdiction over the Criminal Courts of Record. While the information upon which Brookins was tried, included felonious assault as well as those lesser ones, the verdict of the jury wiped out the felony charges and the conviction was for a misdemeanor.
• It follows that the writ of error was improvidently sued out from this court, and that it should be dismissed.
So ordered.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.